IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: ADOPTION OF: B.N.E., A MINOR      : No. 272 MAL 2018
                                         :
                                         :
PETITION OF: P.E., FATHER                : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of June, 2018, the Petition for Allowance of Appeal is

DENIED.